603 F.2d 90
79-2 USTC  P 9550
UNION OFFSET, a corporation, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-2831.
United States Court of Appeals,Ninth Circuit.
Aug. 23, 1979.

Gregg M. Anderson, San Francisco, Cal., for petitioner-appellant.
M. Carr Ferguson, R. Bruce Johnson, Asst. U. S. Attys., Washington, D. C., for respondent-appellee.
On Appeal from a Decision of the Tax Court of the United States.
Before ELY and SNEED, Circuit Judges, and TAKASUGI*, District Judge.
PER CURIAM:


1
Taxpayer, Union Offset, a corporation, appeals from a decision of the Tax Court finding the taxpayer liable for accumulated earnings taxes under section 531 of the Internal Revenue Code of 1954 in the following amounts:


2
Taxable Year Ended  Deficiency
------------------  ----------
September 30, 1968  $11,427.08
September 30, 1969  $12,073.78
September 30, 1970  $13,954.14
September 30, 1971  $11,717.55


3
Taxpayer's principal contention is that its accumulated earnings and profits during the years in question were reasonable for the present and anticipated needs of its printing, lithography and commercial real estate operations.  In effect, the Tax Court found that the accumulations were in excess of the needs of its printing and lithography business and that its plans to enter the real estate business were insufficiently specific and definite to justify the accumulations.  The Tax Court, therefore, concluded that the taxpayer was formed or availed of for the purpose of avoiding income tax with respect to its shareholders by permitting its earnings to accumulate.


4
Our scope of review in cases of this type is very narrow.  See Helvering v. National Grocery Co., 304 U.S. 282, 58 S.Ct. 932, 82 L.Ed. 1346 (1938).  We have reviewed the Tax Court's findings and conclude that its findings of fact and its conclusions of law as reflected in its opinion are not erroneous in any material respect.


5
AFFIRMED.



*
 Honorable Robert M. Takasugi, United States District Judge for the Central District of California, sitting by designation